Granger, J.
The case certified presents the question whether, when an attorney is appointed to defend two persons jointly indicted for a felony, is he entitled to- ten dollars for each person, or to but ten dollars for both? The petition shows that the defendants in the criminal case were jointly indicted, but not whether separate trials, were had or not, and we assume that both were tried at the same time. The question, then, is, where two persons are jointly indicted and tried, and an attorney is appointed to defend for both, is he entitled to the statutory compensation of ten dollars for each person, or to ten dollars for both? The case is pre*503sented on a demurrer to tbe petition. Tbe statute provides (Code, section 5314) : “An attorney appointed by the court to defend a person indicted for homicide, or any offense the punishment of which may be life imprisonment, shall receive from the county treasury a fee of twenty dollars per day for .time actually occupied in court in the trial of defendant. If the prosecution be for other felony, he shall receive the sum of ten dollars in full for services. Such attorney need not follow the case into another county or into* the supreme court, but if he does so shall receive an enlarged compensation on a scale corresponding to that fixed by this section. .To be entitled to such compensation, the attorney must file with the court his affidavit that he has not directly or indirectly received, or entered into a contract to receive, any compensation for such services from' any source. Only one attorney in any one case shall receive such compensation.” It will be seen that in the first sentence of the section the court is authorized to appoint an attorney “to defend a person.” In the last sentence it is provided that only one attorney “in any one case” shall receive such compensation. The contention arises over the use of the word “person” in the first sentence, and the word “case” in the last, the idea being that “case” means the issues presented on the indictment by the pleas thereto. We think the construction not doubtful. There are, in legal effect, two appointments, one for each person. The pleas may be the same, and they may not be. The issues are as to each, and each makes his personal defense. One may be convicted and the other may be acquitted. The judgment, in its operation and enforcement, is as to each, so' far as punishment or penalty is concerned. Separate trials may be awarded and had. If both are convicted, there are two convictions, and two judgments to be enforced, and a performance of the judgment by one is not a performance for or by the other. We understand the words “in any one case” to mean an indictment against any one person; for that is, in legal contemplation, a case. The judgment is aketrmed.